Citation Nr: 1242861	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  03-29 606	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico

THE ISSUES

1. Entitlement to service connection for a seizure disorder. 

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for a bilateral knee disorder.

4. Entitlement to service connection for a gastrointestinal disorder, including gastritis, hiatal hernia, and gastroesophageal reflux disease (GERD), also claimed as secondary to nonsteroidal anti-inflammatory drugs.

5. Entitlement to service connection for osteopenia.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran had active military service from January to May 1982 and from January to July 1991, including from February 17 to June 13, 1991, in support of Operation Desert Shield/Desert Storm during the Persian Gulf War.  He had additional reserve duty service in the Puerto Rico National Guard through 2001.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  An October 2002 rating decision denied, in relevant part, claims for service connection for a seizure disorder, hypertension, bilateral knee disorder and gastrointestinal disorder.  A more recent August 2006 decision also denied service connection for osteopenia.

The Veteran requested a hearing at the RO before a Veterans Law Judge of the Board (Travel Board hearing) to provide oral testimony in support of his claims.  He resultantly was notified that his Travel Board hearing was scheduled for May 2006, but he cancelled it; he and his representative requested, instead, that the RO accept his written arguments in lieu of the oral testimony he would have provided during that hearing.  He later requested another hearing, this time concerning his remaining claim for osteopenia, and this additional hearing was scheduled for April 2008.  However, he once again cancelled the proceeding in advance of the scheduled date.  So he has withdrawn all hearing requests.  See 38 C.F.R. § 20.704(e) (2012).


The Board remanded the claims for further development in December 2006 and again in September 2010.  And since that most recent remand, a May 2012 RO rating decision granted a then pending claim for service connection for posttraumatic stress disorder (PTSD), assigning an initial 100 percent rating retroactively effective from April 7, 2000, so back to the date of receipt of this claim.  The Veteran therefore received the highest possible rating for this disability, and he has not appealed the effective date, hence, this claim is no longer at issue.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).

With regards to the Veteran's claims of entitlement to service connection for a seizure disorder and hypertension, these claims were first considered and denied as not well grounded in a July 2000 rating decision.  But, subsequently, the Veterans Claims Assistance Act of 2000 (VCAA) eliminated this concept of a well-grounded claim.  Section 7(b) of the VCAA states that, in the case of a claim for benefits finally denied as being not well grounded between July 14, 1999 and November 9, 2000, the claim can be readjudicated upon the request of the claimant or the Secretary's own motion as if the denial had not been made.  Thus, these claims were reconsidered on their underlying merits, but again denied in the October 2002 rating decision at issue in this appeal.

In this decision the Board is deciding the claims for service connection for seizures, hypertension, a left knee disorder, and osteopenia.  Whereas the Board, instead, is remanding the remaining claims for service connection for a right knee disorder and gastrointestinal disorder to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.



FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence weighs against finding that the Veteran's seizure disorder originated during or is otherwise causally related to his active military service or qualifying reserve duty service.

2.  There is competent and credible evidence, however, etiologically associating the onset of his hypertension with his active duty service.

3.  But the preponderance of the competent and credible evidence weighs against finding that he has a left knee disorder that originated during or is otherwise causally related to his active military service or qualifying reserve duty service.

4.  As well, there is no competent and credible evidence indicating or suggesting that the condition of osteopenia incepted during or is otherwise causally related to his active military service or qualifying reserve duty service.


CONCLUSIONS OF LAW

1. A seizure disorder was not incurred in or aggravated by the Veteran's service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

2. But resolving all reasonable doubt in his favor, his hypertension was incurred in service or may be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).

3. A left knee was not incurred in or aggravated by his service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2012).

4. Osteopenia also was not incurred in or aggravated by his service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist the Claimant

As already alluded to, the VCAA enhanced VA's duties to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  The VCAA was codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126, and the implementing regulations were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must, upon receipt of a complete or substantially complete application, inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf.  And, ideally, this notice should be provided prior to initially adjudicating the claim.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA also specifically request the claimant to provide any evidence in his or her possession pertaining to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

The U. S. Court of Appeals for Veterans Claims (Court/CAVC) further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, so including notice to the claimant that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

By way of the VCAA notice correspondence dated from April 2002 through January 2007, the RO and AMC notified the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The VCAA notice further indicated the joint obligation between VA and him to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records.  See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Moreover, an addendum to several VCAA letters provided notice regarding the "downstream" disability rating and effective date elements of the pending claims for service connection.

The April 2002 VCAA correspondence was sent prior to the October 2002 RO rating decision adjudicating the claims, so in the preferred sequence.  The May 2006 VCAA notice likewise preceded the December 2006 rating decision adjudicating and denying the remaining claim of entitlement to service connection for osteopenia.  Meanwhile, the January 2007 notice correspondence addressing all matters but service connection for osteopenia was issued to the Veteran following the applicable RO rating decision on appeal, so was post adjudicatory.  This notwithstanding, the Veteran had opportunity to respond to that January 2007 VCAA correspondence before issuance of the most recent May 2012 Supplemental Statement of the Case (SSOC) continuing the denial of his claims.  If, for whatever reason, VCAA notice was not provided prior to the initial adjudication of a claim or, if provided, the notice was inadequate or incomplete, this timing error can be effectively rectified ("cured") by providing any necessary VCAA notice and then going back and readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC) - such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).


The U.S. Supreme Court has clarified that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  And as the pleading party attacking the agency's decision, the Veteran, not VA, has this burden of proof of not only establishing error, but, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  See also 38 C.F.R. § 20.1102.  Here, there has not been any such pleading or allegation, much less showing.

The RO/AMC also has taken appropriate action to comply with the duty to assist the appellant in this case, obtaining service treatment records (STRs), service personnel records (SPRs), extensive VA and private outpatient records, and records pertaining to the award of disability benefits from the Social Security Administration (SSA).  The Veteran also has undergone several VA Compensation and Pension examinations concerning these claims, including for medical opinions regarding diagnoses and etiologies of these claimed conditions and their potential relationship with his military service.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Whereas he has not undergone  examination regarding the issue of his claimed entitlement to service connection for osteopenia, but the Board does not find that an examination and opinion are necessary to fairly decide this claim.

There is a duty to provide a VA examination for a medical nexus opinion concerning etiology when the record lacks evidence needed to decide the Veteran's claim but there is evidence of:  (1) a current disability (including persistent or recurrent symptoms of disability), (2) an in- service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).


When determining whether a VA examination and opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of disability or persistent or recurrent symptoms of disability, but does not require competent evidence of a nexus, only that the evidence suggest an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Here essentially, as explained below, there is no competent and credible evidence indicating the Veteran's osteopenia pathology may be etiologically related to an injury, event or a disease incurred during his military service.  VA is not obligated to provide an examination for a medical nexus opinion simply as a matter of course where, as here, the supporting evidence of record consists only of unsubstantiated lay allegations, both in terms of establishing current disability and the required association between this current disability and service.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  In Waters, the Court held that a Veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination and opinion since all Veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case.  Hence, as concerning this claim for osteopenia, there is no legal duty to obtain a VA medical opinion on the subject of causation. See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Charles v. Principi, 16 Vet. App. 370 (2002).

The RO/AMC as mentioned has undertaken proper means to attempt to obtain the Veteran's complete STRs.  Whereas STRs from his initial period of active duty service in 1981 have been located, those pertaining to his active duty service in 1991 upon activation of his reserve unit in the Puerto Rico Army National Guard have not been obtained.  As indicated in the August 2002 formal memorandum prepared by an RO records specialist, the STRs from 1991 could not be located even after records inquiries made with the Puerto Rico Army National Guard and the National Personnel Records Center (NPRC), which is a military records repository.  (While some additional records from the Veteran's reserve duty with the Puerto Rico Army National Guard other than on active duty status have since been acquired, none of these pertained to his prior active duty service from 1991.)  He has also since been notified that efforts to obtain his complete STRs were unsuccessful, and of the opportunity to directly provide any such records in his personal possession.  The Board agrees at this point with the determination that all reasonable measures have been exhausted to obtain his complete STRs.  38 C.F.R. §§ 3.159(c)(2), (c)(3), and (e)(1).

The RO/AMC has further undertaken reasonable measures to attempt to acquire various records of private medical treatment he has identified, and though without fruition, the RO/AMC has properly informed him of the inability to obtain these records and his remaining obligation to seek out these records by his own means.  See 38 C.F.R. § 3.159(c)(1), (e).

In furtherance of these claims, he himself has provided several personal statements.  He cancelled two previously scheduled hearings, so he withdrew those hearing requests.  There is no indication of any additional evidence that needs to be obtained that is obtainable.

In sum, the record reflects that the facts pertinent to the claims have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations.  That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim[s]."  Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the Board will proceed to adjudicating the claims on their merits.


Background and Analysis

Under VA law, service connection is granted for current disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service or, if a pre-existing condition, for aggravation of the condition during or by the service beyond the condition's natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303(a), 3.306 (2012).

Active military service includes any period of active duty (AD) or active duty for training (ACDUTRA) during which the Veteran was disabled from disease or injury and any period of inactive duty training (INACDUTRA) during which the Veteran was disabled from injury (though not disease).  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106, 1110, 38 C.F.R. §§ 3.6(a), (d), 3.303(a).  See also Harris v. West, 13 Vet. App. 509, 511 (2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); and Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Certain diseases are considered chronic, per se, including hypertension, arthritis, and organic diseases of the nervous system (so seizures), and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  It also does not apply to claims predicated on ACDUTRA and INACDUTRA service, only AD, and there equally are no presumptions of soundness and aggravation concerning claims premised on ACDUTRA and INACDUTRA service.  See Biggins, 1 Vet. App. at 477-78; Smith v. Shinseki, 24 Vet. App. 40 (2010).


Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316 , 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year and is often referred to as "weekend warrior"" training.  These drills are deemed to be part-time training.

So to the extent the Appellant is alleging he has disability as a result of injury or disease incurred or aggravated during his time in the reserves, it must be remembered that only "Veterans" are entitled to VA compensation under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a).  Thus, to establish his status as a "Veteran" based upon a period of ACDUTRA, he must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The same is true for establishing his entitlement to compensation for disability from injury, though not disease, incurred or aggravated during his INACDUTRA.  Id.

Moreover, National Guard duty is distinguishable from other reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States[; a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  

"Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection also may be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

So, to reiterate, establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If chronicity (permanency) of disease or injury in service is not shown,
or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Under § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Savage v. Gober, 10 Vet. App. 494-97 (1997); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. At 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As held in Davidson, section 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence" such as actual treatment records).  But see, too, Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (indicating that, for non-combat Veterans providing non-medical related testimony regarding an event during service, Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements).

The Veteran is competent to report on what he can observe and feel through his senses.  See Layno.  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Symptoms, not treatment for them, are the essence of any evidence of continuity of symptomatology.  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  But once evidence is determined to be competent, the Board must determine whether the evidence also is credible, as only then does it ultimately have probative value.  See Layno (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the lower Veterans Court (CAVC) similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing when he/she has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).  See, too, Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

As a preliminary consideration to discussion of the merits of this case, the Board recounts that the Veteran's service medical history is absent STRs from his period of active duty service in 1991.  In situations where the service records are incomplete, lost or presumed destroyed through no fault of the Veteran, VA has a heightened obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt doctrine.  See Marciniak v. Brown, 10 Vet. App. 198, 200 (1997), citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  See also Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).  See, too, Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that this heightened duty in developing facts pertaining to a claim in a case in which STRs are presumed destroyed includes the obligation to search for alternative records).  However, missing STRs, alone, while indeed unfortunate, do not obviate the need for the Veteran to still have competent and credible evidence supporting his claim for service connection by suggesting a correlation between his claimed condition and his military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore, 1 Vet. App. at 406 and O'Hare, 1 Vet. App. at 367.  That is to say, missing STRs do not lower the threshold for an allowance of a claim; there is no reverse presumption for granting a claim.  The legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).

Seizure Disorder

The Veteran's available STRs are dated from his initial period of active duty service in 1981, and neither the service entrance nor separation examination denotes findings pertaining to seizures or a neurological symptom history.

A March 1995 private clinical evaluation resulted in a diagnostic impression of epilepsy.  There are contemporaneous private medical records of the Veteran being epileptic and requiring use of the medication Dilantin.

A March 1999 VA outpatient record notes a past medical history of epilepsy.
In August 1999, it was indicated in a treatment summary that he remained on Dilantin for treatment of his seizures. 

On a March 1999 questionnaire completed for purpose of establishing entitlement to SSA benefits, he denoted a history of seizures since a young age.

In August 2000 he had an MRI of his brain at a VA facility, which was unremarkable (within normal limits).

On an August 2000 private physician's neurological questionnaire, the Veteran reported the onset of seizures due to head trauma in 1981 after a head injury when he fell down in New York, for which he was initially hospitalized for a week. 

On a similar March 2001 questionnaire, however, he indicated a history of head trauma and of two months later having had an episode of a generalized tonic clonic seizure during his sleep.  The date when the condition first imposed limitation on him was listed as October 1998.

A November 2000 VA neurological consult indicates a reported history of seizures since 1991.  The Veteran reported that the last seizure had occurred in June 2000.

By means of a January 2002 SSA administrative decision, the Veteran was deemed disabled by that agency, effective May 12, 2000, due to the impairments of status post arthroscopic surgery of the right and left knees, arterial hypertension, grand mal epilepsy, lumbar disc herniation, and severe major depression.  The SSA's decisional rationale references that he had a history of seizures that were frequent and incapacitating since 1979.

In May 2002, he had a VA Compensation and Pension examination for neurological evaluation, during which he described a long history of seizures that had begun in approximately 1991.  At the beginning, the seizures used to be while he was sleeping only, and they were characterized by generalized tonic-clonic discharges after which he had postictal confusion.  More recently, in the last two years, he had had seizures also while he was awake.  He further described his reported symptomatology, and a neurological examination was completed.  The diagnosis was seizure disorder.

During a VA general medical examination that same month, the Veteran again referred to a history of seizures since approximately 10 years previous.  He allegedly had had the first episode during sleep, but also since had had them during the daytime, so while awake. He was taking Neurontin and Dilantin.  The diagnosis, in pertinent part, was seizure disorder, by history, under treatment.

In her November 2011 correspondence, Dr. N.A.O., a private physician, indicated the Veteran had been treated for seizures for the past several years, a problem that had developed with no apparent reason and was the basis for receipt of a physical profile and being found not fit for duty.

On VA neurological examination of March 2012, the diagnosis provided was of psychomotor epilepsy and tonic-clinic and grand mal seizures.  It was noted as to relevant medical history that, in August 2001, the Veteran was separated from the Puerto Rico National Guard due to uncontrolled seizures.  He had started anti-epileptic treatment in 1995 with a private neurologist taking Dilantin and Keppra, with grand mal episodes recurring three times per month, and the psychomotor episodes about three times per week.  A neurological examination ensued.  The VA examiner then offered an opinion against service-related etiology, stating as follows:

There is contradictory evidence in the claims file regarding the onset of the index seizure, at times dated in 1979 (prior to the active service), but in the induction papers there is no evidence of this diagnosis, as these are grounds for not being enrolled in the armed forces.  The second date is 1995, four years later after being separated from active duty and the Puerto Rico National Guard, which makes very unlikely a possible nexus of causality between the service and the onset of seizures.

Having duly considered the foregoing, the Board has determined that the claim of entitlement to service connection for seizures must be denied.  The Board reaches this conclusion with full awareness that the Veteran presently manifests this disorder claimed, so there is no disputing he has it.  The more determinative issue, however, is whether it originated during his active military service or is otherwise related or attributable to his service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  Essentially, then, the key element of his claim that is deficient is one of a causal nexus.  Hickson, supra.  See, too, Duenas v. Principi, 18 Vet. App. 512, 516 (2004); Pond v. West, 12 Vet. App. 341, 346 (1999).  Concerning this, there is no documentary evidence tending to suggest his seizures incepted during his active military service.  Clearly, there are STRs missing from his second period of active duty service in 1991, and that has been taken into account.  His personal assertions of having first experienced seizures beginning in 1991 also have been properly taken into consideration.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (where lay evidence provided is credible and competent, the absence of contemporaneous medical documentation does not preclude further evaluation as to the etiology of the claimed disorder).  Ultimately, however, the most comprehensive evidence weighs against associating his seizures with his military service.

What is highly determinative of the Board's decision in this regard is that, aside from the lack of actual documentation of seizures in service, there is minimal indication of consistent evidence of in-service incurrence of this claimed disorder, such as would be provided through competent lay witness account and/or physician's pronouncements on causation.  Rather, there is a highly varied scope of evidentiary findings on when the seizures began.  According to SSA disability records, the Veteran had experienced seizures since 1979, well before his first period of active duty service.  Were this indeed the case, the claim before the Board would become one of pre-existing injury or disease potentially subject to in-service aggravation.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  However, the Veteran's 1981 service entrance examination never referred to a seizure disorder, and there is no other evidence clearly and unmistakably establishing a pre-existing seizure disorder, such as would rebut the presumption of soundness when entering service under 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b).  Thus, the determinative issue remains whether the seizure disorder incepted in service.  And, unfortunately, the remainder of the evidence on this question of direct causation does not favor this claim.

The first documented medical evidence of a seizure disorder is from March 1995, approximately four years post-discharge, and also well outside the one-year time period under which presumptive service connection could be established.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  The Board likewise acknowledges the Veteran's report on one occasion of onset of seizures during service in 1991, with continuity of symptomatology thereafter, but is not able to ascribe much credibility to his lay witness testimony given the numerous conflicting accounts of his medical history.  In deciding a claim, the Board has a duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Here, the Veteran has alternately reported to different treatment providers having had seizures even at a young age; having first sustained a seizure due to head injury in 1981 (unclear if related to service); having first had seizures in 1991; and having had inception of symptoms in as late as 1998.  There is no clear pattern of competent lay witness account of medical history.  Thus, even given the missing STRs in this case, there is no alternate theory of recovery established by competent lay witness testimony or other medical evidence.  Because the Veteran, himself, has given varying accounts of when he first experienced a seizure, his lay testimony alleging it occurred during his active military service is undermined so of lesser probative value.  Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).

Meanwhile, the March 2012 VA examiner likewise does not offer a favorable medical pronouncement on causation, observing that seizures were not documented up until 1995, some four years after separation, which made a causal nexus to service "very unlikely."  This physician similarly noted the extent of the contradictory evidence in the claims file regarding the history of these seizures, so including as to the time of their inception.  The mere fact that there is no documentation of these seizures for so relatively long after service is not altogether dispositive of this claim, but it is nonetheless probative evidence to be considered in deciding this claim and may be viewed as evidence against this claim.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where the Veteran had failed to account for lengthy time period between service and initial symptoms of disability).

Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  

Finally, as to the November 2011 private physician's statement that the Veteran had received a physical profile and eventual medical fitness discharge from reserve service in August 2001 on account of his seizures, while this may be factually correct, it does not alone warrant the granting of service connection.  Rather, to demonstrate a basis of entitlement to service connection involving reserve duty, there must manifest some showing that the beginning of seizures, as a known "disease" (rather than a precipitating "injury"), occurred contemporaneous with a period of ACDUTRA - as INACDUTRA status would not qualify since only an injury, not disease, may be the source of the currently claimed disability in that situation.  And there is no indication or suggestion to this effect, particularly given the wide and varying assessments from the Veteran himself as to when his seizures began, including some findings suggesting it was as early as 1979 and, therefore, without a tenable connection to his active or reserve duty service.

Hence, the Board finds that the competent and credible evidence on balance weighs against associating his seizure disorder with an incident of his active military service.  The Board further notes that there is provision for presumptive service connection for specified diseases (including various undiagnosed illnesses) related to hazardous environmental exposure stemming from service in the Persian Gulf War under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  But the Veteran has not claimed nor does the evidence otherwise suggest that a seizure disorder (or any other claimed disorder in this matter) originated due to service in Southwest Asia during the Persian Gulf War.

His assertions regarding the determinative issue of causation of his seizures have also been afforded appropriate weight.  However, as he is a layman, he cannot provide probative comment on the etiology of his seizure disorder since this is a complex medical matter not within the purview of lay observation, particularly given the delayed onset of symptoms following his last period of active service.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).

For these reasons and bases, the Board is denying the claim for service connection for seizures since the preponderance of the evidence is against this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Hypertension

VA outpatient clinical records from November 1993 indicate the first documented diagnosis of record of hypertension, specifically of "arterial hypertension," was made after the Veteran had been referred for a history of high blood pressure.  Hypertension was again noted in VA and private outpatient records periodically thereafter, including in March 1999, February 2001 and November 2001.

On a March 1999 questionnaire completed for purpose of establishing entitlement to SSA benefits, the Veteran denoted a seven-to-eight-year history of hypertension, so dating back to 1991 or 1992.


On VA general medical examination in May 2002, he reported that he had been found with an elevated blood pressure by a private physician 10 years earlier, so in 1992, and since had been under continuous medical treatment for the condition, initially with that private physician and afterwards at a VA outpatient clinic where he had received various anti-hypertensive medications. 

The November 2011 letter from Dr. N.A.O. states, in pertinent part, that the Veteran was diagnosed with high blood pressure shortly after returning from Kuwait and started taking medications after he had a few elevated blood pressure readings.  After that, he had had several medication changes due to instability.  According to this physician, it was "more probable than not that due to time of presentation the Veteran's blood pressure problem is service-connected."

The Veteran underwent further VA Compensation and Pension examination in March 2012, for general medical evaluation, including regarding hypertension.   The VA examiner indicated review of medical history from the claims file, as well as the Veteran's reported history of high blood pressure since 1992.  According to medical history, this was followed by initial private clinical diagnosis of hypertension in November 1993, with subsequent evaluation and treatment through medication up until 1998, when the Veteran began an ongoing course of VA clinical treatment and continuing through the present time period.  The VA examiner then set forth the opinion that the Veteran's hypertension was less likely than not experienced by him during his service in Southwest Asia.  The stated rationale was that, based on medical records, physical examination, the claims folder, VA clinical records and medical literature, hypertension was a medical condition with well definition, and etiology had been identified as:  sympathetic nervous system hyperactivity, abnormal cardiovascular development, rennin-angiotension system activity, defect in natriusesis, intracellular sodium and calcium disturbances.  So based on the medical records in this particular instance, there was not medical evidence that hypertension was diagnosed and treated during active service in 1991.  There was evidence that hypertension was diagnosed and treated in November 1993.

Given a more thorough review of the foregoing evidence, however, and with application of the benefit-of-the-doubt doctrine, the Board finds that the criteria for service connection for hypertension are sufficiently established.  The Board is fully aware that there is no in-service documentation of hypertension.  Regardless, however, as indicated the Veteran's STRs for his entire second period of active duty service in 1991 are missing.  Moreover, there is a heightened duty under such circumstances to resolve all reasonable doubt in his favor.  And the Board has adjudicated and decided this claim with these considerations in mind.

According to the evidence, the first actual documentation of hypertension was not until November 1993, about two years post discharge from active duty service, and therefore also not within the one-year grace period following service to demonstrate presumptive service connection.  Regardless, this still is in somewhat close proximity to the time of the Veteran's discharge from service.  In addition, he has been very consistent in reporting to his post-service healthcare providers that his hypertension began in or around 1991/92 and has continued since.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that lay testimony where found credible is also competent to establish the presence of continuity of symptomatology for a claimed disability during and since separation from military service).  Notably, although his first recorded diagnosis of hypertension was in November 1993, he had in fact been referred to that treatment provider for a "history of hypertension," confirming the prior existence of this condition.

Also lending probative weight to his claim is the November 2011 private physician's opinion that it is more likely than not the Veteran's hypertension is related to his military service or incepted during his service.  The basis for this opinion took into account that he was diagnosed with high blood pressure shortly after returning from Kuwait during the Persian Gulf War, and that he was immediately placed on medication for treatment.  This chain of events, particularly the early use of anti-hypertensive medication, is consistent with the otherwise available post-service documented history.


In so finding, the Board is aware that the March 2012 VA examiner's opinion concluded to the contrary.  But the primary basis for this negative opinion on causal nexus was that the Veteran did not undergo documented treatment for hypertension during his active service in 1991, something belied by the fact that the STRs from that period of service are totally missing, so entirely unaccounted for.  There necessarily, then, would be a perceived lack of diagnosis or treatment during that period of service.  So, at the very least, the evidence concerning this claim is in relative equipoise, meaning about evenly balanced for and against this claim.  And in this circumstance, VA's benefit-of-the-doubt rule requires that the claimant prevail.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Accordingly, resolving all reasonable doubt in the Veteran's favor, this claim of entitlement to service connection for hypertension is granted. 

Left Knee Disorder

Worker's compensation records denote that while working in Puerto Rico as a prison guard the Veteran sustained injury to his left knee following excessive working while standing.  The date of accident was listed as in March 1993.  The injury sustained was listed as status post partial medial meniscectomy of the left knee and status post arthroscopy of the right knee. 

An October 1996 line-of-duty determination issued by the Veteran's reserve unit through the Puerto Rico National Guard indicated that he had been involved in a motor vehicle accident that was within the line of duty.  According to the report, while en route to a duty station from his home station he was a passenger in a heavy utility truck.  When reaching a pay toll, this vehicle went into a skid and was struck on the left rear tire by a civilian car.  The collision caused by the civilian car made him feel pain in his right knee.  He was taken to the 201st Evacuation Hospital at the duty station where he was treated and released.


A June 1998 record of a referral for mental health outpatient evaluation refers in passing to the fact that he had had a work-related accident in 1993 in which he had injured both knees, ostensibly in the capacity of his occupation as a prison guard.  A May 2000 MRI of his right knee revealed a chronic tear at the posterior horn and body of medial meniscus.  It was also observed that this was seen in a previous study performed in October 1997.  The Veteran also had a history of previous surgery.  The remaining portions of the medial meniscus, lateral meniscus, cruciate and collateral ligaments were intact. 

A July 2000 MRI of the left knee revealed a partial thickness horizontal defect involving the tibial surface of the posterior horn of the lateral meniscus that might have represented a recurrent or residual tear.  There was no evidence of additional areas of signal abnormality in the lateral meniscus or medial meniscus.  There was no evidence of ligamentous or tendinous derangement.

A July 2000 clinical record indicates a history of pain in both knees for years, with episodes of swelling.  After physical evaluation, the impression was history of surgery on the menisci, bilaterally; new meniscus tear by MRI, posterior horn of the right knee; and multiple joint pains, amongst other unrelated medical conditions. 

A November 2000 VA clinical record denotes a history of generalized arthritis.

A February 2001 private x-ray study of the left knee was normal.

The January 2002 SSA decision awarding disability benefits from that agency observed that the Veteran was initially treated for an injured left knee with a meniscus tear, for which he underwent an arthroscopic meniscectomy with limited results. 

On a May 2002 VA general medical examination he was noted to have been 
status-post operatory meniscal tear right knee twice, and left knee once. 


Thereafter, the November 2011 correspondence of Dr. N.O.A. indicates the Veteran had presented with episodes of bilateral knee pain, along with instability and crepitance of both knees.  He had episodes when he could not tolerate weight on his legs due to knee pain, and climbing stairs was painful.  According to this physician, furthermore, the Veteran had a vehicle accident while in service where he injured both of his knees and back.  This kind of stress applied due to direct trauma caused inflammatory changes with subsequent degenerative problems.  His knees were affected that brought about weightbearing problems.  Also according to this doctor, it was "more probable than not that [the Veteran's] back and knee problems were service-connected secondary to his incident while [in] service."

Upon the VA examination of March 2012, regarding the knee and lower leg conditions, the diagnosis given was of bilateral knee meniscal tears.  As to medical history, the Veteran indicated there had been a vehicular accident in June 1996 when in the National Guard while en route to a duty station from his home station as a passenger in a military truck.  He had injured his right knee in that accident.  After that event he continued to have a right knee problem.  He worked as a penal guard in various areas and spent eight hours standing up.  His right and left knees were both affected due to work injury and he had an arthroscopy by a private physician who had repaired the meniscus in the left knee in 1994.  Then other arthroscopies were performed in 1998 and 2000 on the right knee.  After all arthroscopies the Veteran stated he continued to have mild pain and treatment with an ice pad and electronic stimulation.  He received a disability insurance benefit on the basis of this complication and the case was reported to worker's compensation in Puerto Rico.

The VA examiner then expressed the opinion that the bilateral knee meniscal tears were less likely than not related to events experienced by the Veteran during his service in Southwest Asia.  The stated rationale was that, based on medical records, physical exam, claims folder, VA records and medical literature, meniscus knee tear was a medical condition with an etiology related to meniscus knee injury.  Based on medical records there was no medical evidence that meniscus knee tears were diagnosed and treated during active service in 1991.  There was evidence that meniscus knee tear was diagnosed and treated in 1997 and 2000 and related to work injury.

The Board is constrained to deny this claim for service connection for a left knee disorder upon comprehensive consideration of the relevant VA medical history.  The determinative basis for this conclusion is the absence of a competent and credible causal nexus between a present left knee condition and the Veteran's military service.  To begin with, there is no documentation of, or for that matter, competent lay witness testimony regarding any left knee injury sustained during a period of active military service, either in 1981 or during the subsequent period of service completed in 1991.  Thereafter, the Veteran does have a documented injury from a 1996 motor vehicle accident during reserve duty, and considered to be within the line of duty, but the Board emphasizes that the documented injury is limited to the right knee only.  In subsequent characterizations of that 1996 incident, such as during the most recent VA examination, the Veteran continued to describe that accident as having caused direct traumatic injury to his right knee only.  Thus, the evidence essentially lacks any identified association between a left knee disorder and his military service, either from his service records or his own statements.  What remains consists of numerous other documented work-related, nonservice-related injuries to his left knee, for which he has pursued and successfully obtained worker's compensation.

As to relevant medical opinions on causation, there are two contrary opinions, the November 2011 private physician's versus the March 2012 VA examiner's.  When, as here, there are divergent medical opinions of record, it is the province of the Board to weigh these opinions, and their underlying bases, and determine which to accept as the most persuasive. See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (the Board may evaluate the underlying basis of an opinion on a medical question, and determine whether to accept such an opinion under the circumstances).  See also Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998).  In so doing, the Board will not make its own 

independent medical determination and there must be plausible reasons for favoring one medical opinion over another.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).

In assessing medical evidence, whether a physician provides a basis for his medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion include the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

On review of the November 2011 private medical opinion, the physician related both current right and left knee conditions to the 1996 vehicular accident while on reserve duty, when in fact the only documented and averred injury sustained pursuant to the 1996 incident was injury to the right knee.  There is no other identified link to the Veteran's military service, certainly not as specifically concerning his left knee.  Nor for that matter did the physician take into any account the Veteran's extensive post-service occupational history of intercurrent injuries as an alternative explanation for his current left knee pathology.

Meanwhile, given this same medical history, the March 2012 VA examiner reached a conclusion more consistent with the factual record.  The VA examiner found that the Veteran's current left knee condition of post-operative meniscal tears was not attributable to military service, but rather to several documented intercurrent nonservice-related injuries.  The Board finds this opinion on causation to be more probative and supported by the record.  Nor is there any need for clarification of the opinion in light of the 1996 reserve duty vehicular accident, given again that only the right knee was ostensibly injured in that incident.

The Board is therefore denying this claim of entitlement to service connection for a left knee disorder.  Since the preponderance of the evidence is unfavorable, the benefit-of-the-doubt doctrine does not warrant application. 


Osteopenia

In June 2006, the Veteran submitted a claim for service connection for severe osteopenia, with accompanying medical evidence consisting of a contemporaneous private densitometry study of the central skeleton lumbar spine and hip, indicating a diagnostic impression of osteopenia of the trabecular bone of the lumbar spine with increased risk for fractures and osteopenia of the cortical bone of the hip with increased risk for fractures. 

An October 2005 VA bone densitometry study of the spine and hip resulted in the finding of mild osteopenia on the region of the spine with 1.5 times the relative risk of a bone fracture upon correlation to a young population, and moderate osteopenia on the region of the femoral neck with 2.5 times the relative risk of a bone fracture upon correlation to a young population. 

Considering the evidence before it, the Board is denying this claim of entitlement to service connection for the condition of osteopenia.  The determinative basis for the Board's decision again involves the element of a causal nexus to service.  To this effect, the diagnosed disorder was initially found to manifest in mid-2005, approximately 14 years post service discharge.  The Veteran does not allege that said condition began during his first or second period of active military service or otherwise continued therefrom.  Consequently, there is no indication of occurrence in service or continuity of symptomatology since service. See 38 C.F.R. § 3.303(b) (addressing the continuity of symptomatology requirement to demonstrate causal relationship to service, where an in-service condition is not "chronic" in nature).  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Nor for that matter is there any allegation or indication of a causal relationship between osteopenia and an incident of the Veteran's reserve duty service.

The Board is effectively left with no plausible grounds upon which a relationship between osteopenia and the Veteran's military service may be established.  As explained, there also is no basis upon which to seek a VA medical opinion on the subject of causation, given the lack of indication or suggestion that osteopenia is a disorder of service origin.  See 38 C.F.R. § 3.159(c)(4).
Consequently, the objective criteria to demonstrate entitlement to service connection for the osteopenia are not met.  The preponderance of the evidence is unfavorable, and hence this claim must be denied.


ORDER

The claim for service connection for a seizure disorder is denied.

However, the claim for service connection for hypertension is granted.

The claim for service connection for a left knee disorder is denied.

The claim for service connection for osteopenia also is denied.


REMAND

The Board finds that further development regarding the claim of entitlement to service connection for a right knee disorder is required, prior to issuance of a decision concerning this claim.

To encapsulate pertinent medical findings, worker's compensation records reflect an occupational injury in March 1993, listed as status post partial medial meniscectomy of the left knee and status post arthroscopy of the right knee. 

The October 1996 line-of-duty determination issued by the Veteran's reserve unit through the Puerto Rico National Guard indicates he had been involved in a motor vehicle accident that was within the line of duty, during which he was a passenger in a heavy utility truck.  The collision caused by a civilian car made him feel pain in his right knee.  He was taken to the 201st Evacuation Hospital at the duty station where he was treated and released. 

A May 2000 MRI of his right knee revealed a chronic tear at the posterior horn and body of medial meniscus.  He also had a history of prior surgery.  The remaining portions of the medial meniscus, lateral meniscus, cruciate and collateral ligaments were intact. 

A July 2000 clinical record indicates a history of pain in both knees for years, with episodes of swelling.  After physical evaluation, the impression was history of surgery on the menisci, bilaterally; new meniscus tear by MRI, posterior horn of the right knee; and multiple joint pains, amongst other unrelated medical conditions. 

In October 2000, he had another right knee partial medial meniscectomy.

The January 2002 SSA decision awarding him disability benefits from that agency observed that he was initially treated for an injured left knee with a meniscus tear, for which he underwent an arthroscopic meniscectomy with limited results.  In 1997, he again fell at work, injuring his right knee and resultantly underwent another arthroscopy meniscectomy, but with poor results that required a second arthroscopic meniscectomy of the right knee. 

At the conclusion of his VA examination in March 2012, the diagnosis given was of bilateral knee meniscal tears.  As to relevant medical history, he indicated there had been a vehicular accident in June 1996 when with the National Guard while en route to a duty station from the home station as a passenger in a military truck.  He had injured his right knee in that accident.  After that event he continued to have a right knee problem.  The VA examiner then opined that the bilateral knee meniscal tears were less likely than not related to events experienced by the Veteran during his service in Southwest Asia, the stated rationale being that there was no medical evidence that meniscus knee tears were diagnosed and treated during his active military service in 1991, whereas there was evidence that a meniscus knee tear was diagnosed and treated in 1997 and 2000 and related to work injury.


On review of the foregoing, the March 2012 VA examiner's opinion on causation, while pertinent, is incomplete in that it does not address the significance, if any, of the Veteran's documented 1996 reserve duty injury in the motor vehicle accident insofar as its possible relationship to his right knee disorder.  A supplemental opinion therefore is required. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated, and "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion"); Miller v. West, 11 Vet. App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record."); Dennis v. Nicholson, 21 Vet. App. 18, 22 (2007) ("The Court has long held that merely listing evidence before stating a conclusion does not constitute an adequate statement of reasons and bases." (citing Abernathy v. Principi, 3 Vet. App. 461, 465 (1992)).

Furthermore, as to a claimed gastrointestinal (GI) disorder, the Board has considered this claim from the perspective of secondary service connection, inasmuch as the Veteran has alleged there is a casual linkage between this disorder and taking non-steroidal anti-inflammatory drugs (NSAIDs) or medications, presumably for orthopedic conditions.  The claim for service connection for a gastrointestinal disorder is thus "inextricably intertwined" with the issue of his claimed entitlement to service connection for a right knee disorder, and the disposition of the former claim therefore must be deferred pending resolution of the latter claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  See also Parker v. Brown, 7 Vet. App. 116 (1994).

These type claims should be adjudicated concurrently, not piecemeal, since they have common parameters.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); Hoyer v. Derwinski, 1 Vet. App. 208 (1991); and Holland v. Brown, 6 Vet. App. 443, 446 (1994).

Accordingly, these claims are REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). Expedited handling is requested.)

1. If still available, return the claims file to the examiner who performed the VA general medical examination in March 2012 and request that he provide an addendum or supplemental opinion regarding the likelihood (very likely, as likely as not, or unlikely) the Veteran's current right knee disorder is etiologically related or attributable to his active military service, but specifically to his October 1996 motor vehicle accident while on reserve duty (which was determined to have occurred in the line of duty).  The VA examiner therefore is requested to review or refamiliarize himself with the relevant evidence in the claims file, including as reported in this remand concerning the circumstances of that accident and the Veteran's complaints and diagnosis in the aftermath of it and during the many years since.

If, for whatever reason, this examiner is unavailable to provide this supplemental comment (addendum opinion), then have someone else comment that is qualified to make this necessary determination.  In this eventuality, however, the Veteran may need to be reexamined, but this 

is left to the designee's discretion as to whether another examination is needed.

2. Ensure this supplemental opinion addresses this additional injury in service and is responsive to this determinative issue of causation.  If not, take corrective action to avoid another remand.  38 C.F.R. § 4.2.  See also Stegall v. West, 11 Vet. App. 268, 271 (1998) (The Veteran is entitled to compliance with a remand directive, and the Board itself commits error as a matter of law in failing to ensure compliance).

3. Then readjudicate these remaining claims for service connection for a right knee disorder and for a gastrointestinal disorder, including gastritis, hiatal hernia, and GERD, including on the premise this GI disorder is secondary to NSAIDs taken for a service-connected disability, if it is first determined the right knee disorder is a service-connected disability and requires these NSAIDs for treatment.  If these claims continue to be denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


